Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Drawing from a portion of the disclosure on page 6 of the Specification, Applicant contends that citing a range of 2% by weight to 8% by weight in association with DPTTC is, in fact, supported.  The Examiner does not agree.  A careful reading of this passage makes clear that the range in dispute is clearly mentioned in connection with sodium hypophosphite.  Immediately following its (sodium hypophosphite’s) mention is the conjunction “or”, which clearly marks the point at which the passage turns to describing the amount of DPTTC.  This notion is supported by the fact that not one of the numerical ranges that recited after the conjunction “or” is even overlapping in scope with 2-8 wt.%.  The Examiner insists that no reasonable reading of the emphasized passage would lend to the conclusion that 2 to 8 wt.% had been intended to define a quantity of DPTTC.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-5, 7-8, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suau, WO 2015/079140 in view of Suau et al., U.S. Patent # 9,150,722 for the reasons outlined previously.
	Claims 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suau, WO 2015/079140 in view of Suau et al., U.S. Patent # 9,150,722 as applied to claims 1, 3-5, 7-8, 11-12, 15, and 16 above, and further in view of Bown et al., U.S. Patent # 6,003,795 and/or Golley, EP 614 948 for the reasons outlined previously.
Response to Arguments
	Respectfully, it still appears that Applicant is wont to ignore the construction of the rejection.  That is, they contend that one of ordinary skill would not recognize in the polymers taught by Suau ‘338 a characteristic that lends to improved stability of inorganic particle slurries when used in the context of a grinding aid (this in comparison to other known grinding aids including the similar polymers mentioned by Suau ‘722 that are obtained by a process that excludes sodium hypophosphite).  The recognition of this advantage, or any advantage, is not required, particularly post-KSR where among the rationales for combining the references in the manner proposed in the February 25, 2022 Office communication is that it would be obvious to try using the acrylic polymer according to ‘338, which is synthesized using a very similar approach to that espoused in ‘722, in applications contemplated by the latter.  Further, it is the Examiner’s contention that the data highlighted in Applicants’ response would perhaps have been efficacious had Suau ‘722 represented the primary reference and Suau ‘338 the supporting reference advocating for an altered synthetic approach to making the acrylic (co)polymer but, again, that is not how the rejection was framed.
	The citation of Chapman is curious insofar as (i) the court ultimately concluded that the polymers prepared by an obvious process were, in fact, unpatentable as their affidavit evidence overlooked more relevant disclosures available in the prior art on which the rejection had been based, and (ii) it is hard to ascertain how the established fact pattern in that decision should be correlated with that of the instant case.  Unlike in Chapman, it is inarguable that the primary reference teaches identical polymers to those employed in the claimed method and dispersion because the exact same monomers and polymerization reagents are used.  That is, the process by which the polymer used in the process of claim 1 and the composition of claim 12 is anticipated.
	As for Naylor, the Examiner might surmise that it is to be inferred from the emphasized subject matter of that decision that, the fact that the polymers made by the process of Suau ‘338 may inherently provide enhanced stability to a slurry of mineral matter dispersed in water is immaterial if one of ordinary skill wouldn’t recognize that inherent result.  Assuming that the Examiner has correctly characterized the intent of Applicant citing from Naylor, it should be pointed out that this decision would seem to be at odds with the conclusions of Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) wherein it was held that, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention."  These decisions are referenced in MPEP 2145 under the heading Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


December 19, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765